Citation Nr: 1531062	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease, residuals of L4-L5 discectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1985 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for the Veteran's degenerative disc disease, residuals of L4-L5 discectomy; osteoarthritis of the right knee; and, osteoarthritis of the left knee.  The RO assigned a 20 percent evaluation for the back disability and separate 10 percent evaluations for each knee disability, effective from October 1, 2006.

During the pendency of the appeal, in the December 2009 rating decision, the RO increased the evaluation for the Veteran's service-connected back disability from 20 percent to 40 percent effective from October 1, 2006.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Board remanded the case for further development in June 2012.  The case has since been returned to the Board for appellate review.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains a brief submitted by his representative in April 2015 and a February 2013 employment questionnaire noting that the Veteran receives Social Security Administration (SSA) benefits.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a document in February 2013 noting that he receives disability benefits from the Social Security Administration (SSA).  However, the claims file does not contain any SSA records, such as the decision to grant benefits or the records on which that determination was based.  Therefore, on remand, the AOJ should attempt to obtain such records.

The Board also notes that the Veteran was most recently afforded a VA examination in June 2012 at which time the examiner noted that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  However, the Veteran underwent an arthroscopy of the left knee in service due, in part, to medial and lateral meniscal tears and the excision of multiple loose bodies.  The Veteran's service treatment records also document a meniscal injury to the right knee.  Thus, it appears that the VA examiner did not have a factually accurate premise.  Therefore, an additional VA examination is needed. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for back and knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records. 

2.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records

3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected left and right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  In so doing, the examiner should note that the Veteran underwent an arthroscopy of the left knee in service due, in part, to medial and lateral meniscal tears and the excision of multiple loose bodies.  The Veteran's service treatment records also document a meniscal injury to the right knee.  In addition, imaging studies performed in 2008 noted loose bodies in the Veteran's left knee.

The examiner should then report all signs and symptoms necessary for rating the right and left knee disabilities.
In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination to evaluate his service-connected back disability if there is any evidence of worsening.

5.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




